Citation Nr: 1220455	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-26 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from March 1958 to December 1961 and from August 1962 to August 1965.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the RO in St. Paul, Minnesota.  During the course of the appeal, the Veteran moved to the jurisdiction of the M&ROC in Wichita, Kansas.


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss disability was first manifested many years after service and the preponderance of the evidence is against a finding that it is any way related thereto.


CONCLUSION OF LAW

A sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In February 2008, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. §§ 5103, 5107(a) (West 2002 and Supp. 2011); see, e.g., Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  

In this case, VA obtained or ensured the presence of the following relevant evidence:  the Veteran's service treatment records; the report of a February 2008 audiologic examination, performed at Ear, Nose, and Throat Specialty Care of Minnesota, P. A.; a March 2008 statement from the Veteran's wife; the transcript of a July 2009 hearing held at M&ROC; and the report of a November 2009 audiologic examination performed at EarCare Hearing Aid Centers.  

In April 2008 and December 2009, VA examined the Veteran to determine the nature and etiology of any hearing loss disability found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing before a member of the Board.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

During his July 2009 RO hearing, the Veteran testified that his hearing loss disability was primarily the result of noise exposure while stationed aboard ship in the Navy.  He noted that he was the loader for a five inch gun and that sometimes following firing exercises, his ears would bleed.  He further testified that during his second period of active duty, he sustained noise exposure as a mechanic.  He reported that he has continued to experience hearing difficulty since that time; and therefore, he maintained that service connection was warranted.  However, after carefully considering the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, service connection for hearing loss disability is not warranted, and the appeal will be denied.

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA bears the burden of proof to rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic diseases of the nervous system, such as a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he began to experience difficulty hearing in service and that he continued to do so after his separation from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the report of the Veteran's medical history, taken during his March 1958 service entrance examination, is negative for any complaints of a hearing loss disability.  When he reported for recruit training two days later, it was noted that both of his tympanic membranes were scarred and thickened.  However, the examiner found that those abnormalities were not considered disqualifying for the Veteran's entry onto active duty.  Moreover, there were no complaints or clinical findings of a hearing loss disability.  Therefore, the Veteran's hearing acuity was presumed to have been in sound condition at the time he entered service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

During his the Veteran's first period of active duty, he was treated on several occasions for complaints of ear pain, and his tympanic membranes were variously reported to be scarred and retracted, or shiny and bulging, or retracted.  In February 1961, he was found to have a chronic fungal infection, bilaterally.  However, there were no findings that he experienced bleeding from his ears or that he experienced a hearing loss disability in either ear.  Indeed, in February 1961, the examiner noted, specifically, that the Veteran experienced no decrease in hearing.  Had the Veteran experienced diminished hearing acuity, it is reasonable to expect that he would have reported it.  After all, in addition to ear pain, he did seek treatment for a number of disorders during his first period of service, such as athlete's foot; a rash on his arms, fact, and chest; nosebleeds; colds; a toothache; and a 1st degree burn of the hand.  That he did not report or seek treatment for diminished hearing acuity militates against his claim.  Moreover, the report of his November 1961 service separation examination and the report of his August 1962 reenlistment examination are negative for any complaints or clinical findings of a hearing loss disability.  Indeed, his hearing acuity for the whispered and/or spoken voices was found to be normal at 15/15, bilaterally.  

In July 1964, during his second period of active duty, the Veteran was treated for external otitis media.  At that time, as well as in June 1965, he was also treated for a sebaceous cyst on his right ear.  Nevertheless, his service treatment records remained negative for any complaints or clinical findings of a hearing loss disability.  

During his July 1965 service separation examination, the Veteran reported ear, nose, or throat trouble.  However, the examiner noted that such report referred to the sebaceous cyst on the Veteran's right ear, as well as the removal of nasal polyps.  The report of the Veteran's service separation examination remained negative for any complaints or clinical findings of a hearing loss disability.  In fact, audiologic testing showed that his hearing acuity was within normal limits for VA purposes:  Testing revealed the noted pure tone thresholds below at the indicated decibel levels.

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures below which are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures below in parentheses.  In pertinent part, this conversion requires the following additions to audiological results:  15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 10 at 3000 Hertz; and 5 at 4000 Hertz.)






HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
15 (25)
Not Reported (NR)
15 (20)
LEFT
10 (25)
10 (20)
10 (20)
NR
15 (20)

The normal audiologic testing at the time of his separation from the Veteran's second period of active duty, combined with the lack of complaints or clinical findings of a hearing loss disability during that time, further militate against his claim.  

A hearing loss disorder, diagnosed as a sensorineural hearing loss disability, was first manifested during February 2008 audiometric testing at Ear, Nose, and Throat Specialty Care of Minnesota, P.A.  That was more than forty years after his separation from his second period of active duty.  Such a lengthy time frame without any clinical evidence to support the Veteran's and his wife's assertion that he experienced a continuous loss of hearing acuity since service constitutes evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  Nevertheless, the Veteran's and his wife's reports of continuing symptomatology since service were sufficient to trigger the need for a VA examination to determine the nature and etiology of any hearing loss disability found to be present.  McLendon v Nicholson, 20 Vet. App. 79 (2006).

In April 2008 and December 2009, VA examined the Veteran.  Those examinations confirmed the presence of a bilateral sensorineural hearing loss; however, each examiner found that it was less likely than not that such disorder was related to noise exposure in service.  In so finding, the VA examiners noted that the Veteran had experienced noise exposure in service.  However, they also noted that there were no findings of a hearing loss disability, for VA purposes, at the time of his separation from service.  The Veteran has not submitted any competent medical evidence to the contrary, nor has he submitted any competent, medical evidence of a relationship between reported noise exposure in service and his current hearing loss disability.  The only evidence suggestive of a nexus comes from the Veteran and his wife.  As noted above, however, their lay statements are not dispositive, as they do not have the requisite medical expertise to render a qualified opinion.  Therefore, the Board finds the opinions of the VA examiners to have greater probative value.

Inasmuch as there is no evidence of hearing loss disability, for VA services, in service, and inasmuch as the preponderance of the evidence is against a finding of a nexus to service, the Veteran does not meet the criteria for service connection.  Therefore, service connection for a hearing loss disability is not warranted, and the appeal is denied.

In arriving at this decision, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009). 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


